EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Katrin Venter on 10/14/21.
The application has been amended as follows: 
Claim 1: At line 14 of claim 1, “radiating” has been replaced with radiation.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Tada et al. (US PG Pub 2009/0085255; hereafter ‘255), Khusnatdinov et al. (US PG Pub 2017/0068159; hereafter ‘159), Chiba et al. (US PG Pub 2017/0283632; hereafter ‘632), and Bryan-Brown et al. (US Patent 9,034,429; hereafter ‘429).
Each piece of prior art is directed towards controlling the drop spreading process wherein a first material is deposited which manipulates the spreading of the imprint material which is deposited on the first material.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James M Mellott/Primary Examiner, Art Unit 1712